Citation Nr: 0735801	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a ganglion cyst of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service in the Navy from January 1986 
to June 1990, and active service in the Navy reserve from 
November 1994 to September 1997.  She subsequently served in 
the Army reserve in November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision in which 
the RO increased the rating for the veteran's ganglion cyst 
of the right foot from 0 to 10 percent, effective March 30, 
2004 (the date of the claim for increase).  The veteran filed 
a notice of disagreement (NOD) in August 2004, requesting an 
even higher rating, and the RO issued a statement of the case 
(SOC) in December 2005.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in December 2005.

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington D.C.; 
a transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal 
(recharacterized as reflected on the title page) is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on her part, is required.

As final preliminary matters, the Board notes that referral 
of additional claims to the RO is warranted.

In her NOD, the veteran also requested that the 10 percent 
rating awarded for her right foot disability should be 
effective the February 2001 date of her initial claim for 
service connection for a ganglion cyst of the right foot.  
The issue of "entitlement to an increased evaluation from 
the initial date of claim," i.e., entitlement to an earlier 
effective date for the increased rating, was noted in the 
March 2005 Decision Review Officer (DRO) conference report, 
but has not been adjudicated.  As such, the matter of 
entitlement to an earlier effective date for an increased 
rating for a ganglion cyst of the right foot is not properly 
before the Board and is referred to the RO for appropriate 
action.  

The Board also notes that, in February 2001, the veteran 
filed a claim for a total disability rating based on 
individual unemployability (TDIU); as she had not yet been 
granted service connection for any disability, this matter 
was not adjudicated.  Later, during the June 2004 VA 
examination, the veteran stated that she was unemployed 
partly due to pain in her right foot.  Accordingly, the 
matter of entitlement to a TDIU is also referred to the RO 
for appropriate action.


REMAND

The Board's review of the claims file reflects that further 
RO action on the claim on appeal is warranted.

Initially, the Board notes that RO has obtained service 
medical records for the veteran's active service and her Army 
reserve service.  After multiple attempts to obtain the 
service medical records from the veteran's service in the 
Navy reserve from November 1994 to September 1997, the RO 
made an August 2006 formal finding of the unavailability of 
these records.  

However, during the Board hearing, the veteran's 
representative requested that additional efforts be made to 
obtain the records of the veteran's in-service surgery in 
1995 or 1996, to remove the ganglion cyst, which took place 
at the Bethesda Naval Hospital (Transcript, p. 4).  The Board 
finds that, in a further effort to obtain these records, a 
request directly to the hospital should be made.

The Board also points out that the appellant and her 
representative have raised questions about the 
characterization and rating of the veteran's disability, and 
have suggested a possible worsening of the disability.

In this regard, the Board notes that, while benign skin 
neoplasms (such as ganglion cysts) are to be rated on the 
basis of limitation of function (see Diagnostic Code (DC) 
7819), the 10 percent rating under consideration has been 
assigned on the basis of a painful scar, under DC 7804.  
However, a 10 percent is the maximum rating assignable under 
that diagnostic code.  See 38 C.F.R. § 4.71a.  The Board 
notes that, alternatively, the veteran's representative has 
suggested that the disability be rated, by analogy, to foot 
injury, under DC 5284; he and the appellant have also 
identified post-service records-specifically, reports of X-
ray and MRI of her right foot taken at the VA Medical Center 
(VAMC) in Washington, DC, in 2004 (not currently of record)-
that may contain findings that bear on the appropriate 
characterization of the current right foot disability. 

Under these circumstances, the should RO should obtain all 
outstanding pertinent records-to specifically include the 
2004 MRI and X-ray reports-from the Washington, D.C. VAMC.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In requesting these records, the 
RO must follow the procedures prescribed in 38 C.F.R. § 3.159 
(2007) as regards requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claim for a rating in excess of 10 percent for a 
ganglion cyst of the right foot.  The RO's notice letter to 
the veteran should explain that she has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should request that the veteran 
furnish any evidence in her possession, and ensure that its 
letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards disability ratings and effective dates, as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

Then, after, all records and/or responses from each contacted 
entity are associate with the claims file, the RO should 
arrange for the veteran to undergo VA examination of her 
right foot, by an appropriate physician, at a VA medical 
facility.  The physician should specifically identify, and 
assess the severity of, all current residuals of the 
veteran's in-service ganglion cyst and removal thereof.  The 
veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a rating in 
excess of 10 percent for residuals of ganglion cyst of the 
right foot.  If the veteran reports to the scheduled 
examination, the RO's adjudication of the claim should 
include consideration of all potentially applicable 
diagnostic codes for rating the veteran's disability, to 
include DC 5284.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Bethesda Naval Hospital records relating 
to in-service treatment of the veteran, 
including, but not limited to, records of 
right foot surgery performed in 1995 or 
1996.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the 
Washington, D.C. VAMC all records of 
evaluation and/or treatment of the 
veteran's right foot since 2004, 
including, but not limited to, X-ray and 
MRI reports of the right foot.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a rating in excess of 10 
percent for residuals of ganglion cyst of 
the right foot.

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession and explain the type of 
evidence that is her ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA examination of her 
right foot, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should clearly identify all 
current residuals of the in-service 
ganglion cyst and surgical removal 
thereof (to include the post-operative 
scar), and provide an assessment of the 
severity of each residual.

In providing findings responsive to the 
criteria for rating scars, the physician 
should include comment as visible or 
palpable tissue loss and either gross 
distortion or asymmetry; scar 
measurements; surface contour; adherence 
to underlying tissue; hypo- or hyper-
pigmentation; abnormal skin texture; 
missing underlying soft tissue; 
induration, and inflexibility. The 
examiner should indicate whether the scar 
is superficial; stable or unstable; 
painful on examination; or limits the 
function of the affected part.  The 
examiner should take into consideration 
unretouched color photographs of record.

The examiner should also render specific 
findings as to any functional limitation 
of the right foot due associated with the 
ganglion cyst or removal thereof (to 
include the post-operative scar)-
specifically, whether motion is difficult 
and/or accompanied with pain, and, if 
present, the functional limitations 
resulting from such pain.

Taking each identified residual into 
consideration, the examiner should 
provide an assessment of the severity of 
the veteran's overall right foot 
impairment, specifically indicating 
whether the impairment is best 
characterized as moderate, moderately 
severe, or severe, and whether there is 
actual loss of the use of the foot.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a 
rating in excess of 10 percent for 
residuals of ganglion cyst of the right 
foot.  If the veteran fails to report to 
the scheduled examination, in 
adjudicating the claim, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim on the 
basis of all pertinent evidence and legal 
authority (to include all alternative 
diagnostic codes for evaluating the 
veteran's service-connected right foot 
disability, including DC 5284).

9.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



